DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
      
Response to Amendment
Applicant's submission filed on June 17, 2022 has been entered. Claims 1-20 are pending in the current office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alshawabkeh et al. (Hereinafter Alshawabkeh, US Patent No. 9,703,664). 

Regarding claim 1, Alshawabkeh teaches:
A performance-based workload/storage allocation system, comprising: 
a plurality of storage devices (See Figure 4.) that each include a respective storage device attribute structure that stores storage device attributes that identify previously measured performance capabilities associated with that storage device (See block 1452 of Figure 12 “SP Performance goals or targets 1452” The storage pool SP performance goals or targets corresponds to the claimed storage device attributes. See element 1954 of Figure 22 in view of Col. 53, lines 22-24 “For this example, let the SG and SPs have settings for RT objectives and average RT as in 1954”. See Col. 41, lines 39-46 “For example, with reference to FIG. 18, element 1754 may represent the information stored in an SP's QOS matrix after 4 sampling time period occurrences. Each cell of the matrix may represent the average RT and total I/Os obtained for one sampling period (e.g., one histogram) and when a number of GBs is used for the SP. For example, 1752 may represent that an average RT of 5 ms is observed for a total number of 400 IOs directed to 100 GBs of stored data.” See Col. 44, lines 39-41 “For each cell of the QOS matrix, the information stored may also include an average observed read RT and average observed write RT.” Specifically, the response time (RT) objectives and average RT settings for each storage group (SG) and each storage pool (SP) stored in an SP’s QOS matrix corresponds to the claimed storage device attribute structure that stores storage device attributes that identify previously measured performance capabilities associated with that storage device. The observed average response time (RT), average observed read RT, and average observed write RT correspond to the claimed previously measured performance capabilities.); 
at least one controller device coupled to the plurality of storage devices (See Col. 31, lines “The QOS controller 1456 which performs processing as described herein to attempt to best meet the demands of the demand side 1458 of the resources included in the supply side 1454 in accordance with the application or SG performance requirements 1460 and the SP performance goals or targets 1452.”); and 
a workload/storage allocation device (See the data storage optimizer 135 depicted in Figure 3.) that is coupled to the plurality of storage devices via the at least one controller device, wherein the workload/storage allocation device is configured to: 
identify a first workload that requires storage resources (See Col. 12 lines 52-54 “Such criteria may also include one or more performance metrics indicating a workload of the application.”); 
retrieve at least one first workload performance requirement associated with the first workload (See block 1460 of Figure 12 “Application or SG performance requirements 1460.” in view of Col. 31 lines 6-8 “Application or SG performance requirements 1460 may be specified for the applications included in the demand side 1458.” The application performance requirements correspond to the claimed first workload performance requirement. See block 21702 of Figure 39.); 
retrieve, via the at least one controller device and from the respective storage device attribute structure included in each of the plurality of storage devices, the storage device attributes that identify the previously measured performance capabilities associated with each of the plurality of storage devices (See block 1452 of Figure 12 “SP Performance goals or targets 1452” The storage pool SP performance goals or targets corresponds to the claimed storage device attributes. See element 1954 of Figure 22 in view of Col. 53, lines 22-24 “For this example, let the SG and SPs have settings for RT objectives and average RT as in 1954”. Specifically, the response time (RT) objectives and average RT settings for each storage group (SG) and each storage pool (SP) may correspond to the claimed storage device attribute structure that identifies performance capabilities for that storage device. See block 21704 of Figure 39. The system may retrieve the average RT and RT objectives.); 
determine, based on the storage device attributes, that at least one of the plurality of storage devices includes previously measured performance capabilities that satisfy the at least one first workload performance requirement; and 
allocate, for use with the first workload, the at least one of the plurality of storage devices that includes the previously measured performance capabilities that satisfy the at least one first workload performance requirement (See Col. 2, lines 4-22. See block 21708 of Figure 39 “For each of the one or more chunks, relocate the chunk to a storage tier having the preferred media type and preferred RAID type and configuration.” See Col. 22, lines 35-39 “As the workload may change dynamically over time, the data storage optimizer may continuously evaluate and perform data movement optimizations between different storage tiers as needed responsive to such changing workloads.” Based on the workload, data is moved/allocated to a storage device/tier to satisfy the requirements of changing workloads.).

Regarding claim 2, Alshawabkeh teaches:
The system of claim 1, wherein the workload/storage allocation device is configured to: 
identify a second workload that requires storage resources; 
retrieve at least one second workload performance requirement associated with the second workload; 
retrieve, via the at least one controller device and from the respective storage device attribute structure included in each of the plurality of storage devices, the storage device attributes that identify the previously measured performance capabilities associated with each of the plurality of storage devices; 
determine, based on the storage device attributes, that at least one of the plurality of storage devices includes previously measured performance capabilities that satisfy the at least one second workload performance requirement; and 
allocate, for use with the second workload while the first workload uses the at least one of the plurality of storage devices that includes the previously measured performance capabilities that satisfy the at least one first workload performance requirement, the at least one of the plurality of storage devices that includes the previously measured performance capabilities that satisfy the at least one second workload performance requirement (See rejection of claim 1, in which the methods are performed for multiple data chunks/portions, which would require determining the second workload for the data chunk/portion that is subject to promotion and demotion within storage tiers).

Regarding claim 3, Alshawabkeh teaches:
The system of claim 1, wherein the respective storage device attribute structure included in each of the plurality of storage devices stores storage device attributes that identify the previously measured performance capabilities of that storage device including: 
a previously measured worst case performance capability for a first performance characteristic of that storage device; 
a previously measured average case performance capability for the first performance characteristic of that storage device; and 
a previously measured best-case performance capability for the first performance characteristic of that storage device (See Col. 25 lines 45-48 “The storage tiers, and also the SPs, may be classified based on criteria including performance characteristics such as expected average response time (RT) for completing an I/O operation” Col. 26 lines 29-27 “Performance criteria for an SP may also include an RT range defining a window of time or band within which the expected RT lies. The average RT may be with respect to all 100% of I/Os, or some percentage less than 100% of all I/Os, and the RT range may define an acceptable RT range. In this manner, the average RT may be used as an idealized performance target or goal and the RT range may provide some variation and flexibility, such as, in order to also maintain performance goals of other SPs and applications.” Col. 26 lines 56-60 “For example, a storage tier may be defined to include those SPs, and underlying PDs, having an expected average RT (as included in the SP performance criteria), of N ms, a range of N-M ms, and the like.” The prior art teaches determining an average response time for a storage tier/device. Under broadest reasonable interpretation, in order to determine an average response time, multiple response time values (i.e. low/worst response times, high/best response times, etc.) are used to calculate an average response time. Furthermore, the best, worst, and average response times may correspond to the range of response times determined in the prior art.).

Regarding claim 6, Alshawabkeh teaches:
The system of claim 1, wherein the workload/storage allocation device is configured to: 
monitor the use by the first workload of the at least one of the plurality of storage devices that includes the previously measured performance capabilities that satisfy the at least one first workload performance requirement (See Col. 55, lines 15-22 “When a data portion is moved from a source SP to a target SP, the average observed RTs of the SPs are used to model the proposed movement of the SG. The QOS matrix of the SG may be modified to redistribute the workload to the target SP and then the expected RT may be modeled and compared to the RT objective of the SG to determine whether the RT modeled is within the RT performance target. If not, additional data movements may be performed.” See rejection of claim 1. See Col. 12 lines 52-54 “Such criteria may also include one or more performance metrics indicating a workload of the application.” See Col. 22, lines 35-39 “As the workload may change dynamically over time, the data storage optimizer may continuously evaluate and perform data movement optimizations between different storage tiers as needed responsive to such changing workloads.” Based on the workload, data is moved/allocated to a storage device/tier to satisfy the requirements of changing workloads.); 
determine the performance of the at least one of the plurality of storage devices that includes the previously measured performance capabilities that satisfy the at least one first workload performance requirement; and 
report the performance of the at least one of the plurality of storage devices that includes the previously measured performance capabilities that satisfy the at least one first workload performance requirement (See Col. 55, lines 15-22 “When a data portion is moved from a source SP to a target SP, the average observed RTs of the SPs are used to model the proposed movement of the SG. The QOS matrix of the SG may be modified to redistribute the workload to the target SP and then the expected RT may be modeled and compared to the RT objective of the SG to determine whether the RT modeled is within the RT performance target. If not, additional data movements may be performed.” See Col. 90, lines 43-50 “At step 2902, a determination is made as to whether the SLO for the LUN is met. Processing remains at step 2902 until step 2902 evaluates to no. As described elsewhere herein, an embodiment may consider an SLO not being met if the current observed RT, for example, is above the specified RTO of the SLO whereby increased RT performance is needed to meet the specified SLO.” Service level objective (SLO) performance of an LUN is determined and reported to determine if performance requirements are being met for a workload/application. See Figure 46.). 

Claim 7 and claim 14 are rejected for the same reasons as claim 1. Claim 8 and claim 15 are rejected for the same reasons as claim 2. Claim 9 and claim 16 are rejected for the same reasons as claim 3. Claim 12, claim 13, claim 19 and claim 20 are rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alshawabkeh.

Regarding claim 4, Alshawabkeh teaches:
The system of claim 1, wherein the at least one controller device includes a remote access controller device having a sideband connection to at least one of the plurality of storage devices (See the QOS controller 1456 depicted in Figure 12. See Figure 4-5B. See Col. 7, lines 20-29 “The data storage interfaces 23 may include device interface modules, for example, one or more disk adapters (DAs) (e.g., disk controllers), adapters used to interface with the flash drives, and the like. The DAs may also be characterized as back end components of the data storage system which interface with the physical data storage devices. One or more internal logical communication paths may exist between the device interfaces 23, the RAs 40, the HAs 21, and the memory 26.” See Col. 7, lines 3-5 “The data storage array may also include different types of adapters or directors, such as an HA 21 (host adapter), RA 40 (remote adapter), and/or device interface 23.” The prior art teaches a QOS controller, disk controllers, and a remote adapter. The QOS controller and disk controllers are connected to the storage devices.)

Although prior art Alshawabkeh does not explicitly disclose the exact connections/construction of the claimed components, prior art Alshawabkeh does essentially teach the components and the functions of the components as a whole. Therefore, given the state of the art, it would have been obvious to try different/multiple connections between storage devices and a controller, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. For example, for one of ordinary skill in the art, such connections/solutions may encompass a remote access interface and direct access interface between a controller and storage device.

Regarding claim 5, Alshawabkeh teaches:
The system of claim 4, wherein the at least one controller device includes a storage controller device that is connected to the remote access controller device and that has a direct connection to at least one of the plurality of storage devices (See rejection of claim 4.).

Although prior art Alshawabkeh does not explicitly disclose the exact connections/construction of the claimed components, prior art Alshawabkeh does essentially teach the components and the functions of the components as a whole. Therefore, given the state of the art, it would have been obvious to try different/multiple connections between storage devices and a controller, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. For example, for one of ordinary skill in the art, such connections/solutions may encompass a remote access interface and direct access interface between a controller and storage device.

Claim 10 and claim 17 are rejected for the same reasons as claim 4. Claim 11 and claim 18 are rejected for the same reasons as claim 5.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but are not persuasive. On page 11 of applicant’s arguments, applicant submitted that the “performance goals’, “performance targets”, “response time objectives”, and “current average response times” discussed in Alshawabkeh cannot appropriately be characterized as the storage device attributes of the original independent claims that are included in the storage device attribute structures provided in each storage device and that each identify performance capabilities of that storage device. Applicant further submitted that there is no discussion in Alshawabkeh that any of the goals, targets, objectives, or current average response times are included in any structure in any of the storage devices. Furthermore, the Applicant submits that one of skill in the art would not characterize a goal, target, or objective as the performance capability recited in the original independent claims. Examiner respectfully disagrees. See block 1452 of Figure 12 “SP Performance goals or targets 1452”, where the storage pool SP performance goals or targets corresponds to the claimed storage device attributes. See element 1954 of Figure 22 in view of Col. 53, lines 22-24 “For this example, let the SG and SPs have settings for RT objectives and average RT as in 1954”. See Col. 41, lines 39-46 “For example, with reference to FIG. 18, element 1754 may represent the information stored in an SP's QOS matrix after 4 sampling time period occurrences. Each cell of the matrix may represent the average RT and total I/Os obtained for one sampling period (e.g., one histogram) and when a number of GBs is used for the SP. For example, 1752 may represent that an average RT of 5 ms is observed for a total number of 400 IOs directed to 100 GBs of stored data.” See Col. 44, lines 39-41 “For each cell of the QOS matrix, the information stored may also include an average observed read RT and average observed write RT.” Specifically, the response time (RT) objectives and average RT settings for each storage group (SG) and each storage pool (SP) stored in an SP’s QOS matrix corresponds to the claimed storage device attribute structure that stores storage device attributes that identify performance capabilities associated with that storage device. That is, the attributes are stored in an SP’s QOS matrix. One of ordinary skill in the art would be able to ascertain how the storage of the response time (RT) objectives and average RT settings for each storage group (SG) and each storage pool (SP) being stored in an SP’s QOS matrix would correlate to storage device attributes that identify performance capabilities associated with that storage device being stored in a storage device attribute structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139